Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement filed 4/10/2020 has been considered by the Examiner.
Allowable Subject Matter
	The cited prior art most pertinent to claims 1-19 of the present application is disclosed by Kobayashi et al (JP 2016109887) and Hashimura et al (WO 2013031836 A1).
	With respect to claim 1, Kobayashi et al ( see figure 3 ) does not explicitly disclose “…a first beam diameter conversion portion having a first end face and a second end face and arranged between the first spatial multiplex transmission line and the first lens arrangement, wherein the first lens arrangement and the second lens arrangement are mutually optically coupled to propagate parallel lights between the first lens arrangement and the second lens arrangement…”
	Note that figure 3, besides not teaching a beam diameter conversion element, also does not propagate light between the lens arrangements in-parallel.
	Figure 10 of Hashimoto et al discloses an optical element (21) that enlarges the mode field diameter of beams exiting a plurality of cores (C).
	However, this structure is not suggested to be used in a system wherein light propagates in-parallel between lens arrangements.
	As a result, a combination of the teaching of Kobayashi et al and Hashimura et al does not produce the entire context of claim 1, thus not meeting the prima facie criteria of 35 USC 103.
	This deficiency is not remedied by adding any other cited art of record.
	As a result, claim 1 and corresponding dependent claims 2-19 are allowed.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645